Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The lid assembly for use in an atomic layer deposition (ALD) chamber as claimed in claim 1 was not found in or suggested by the art, specifically: a multi-channel showerhead having a first side and an opposing second side parallel to the first side, the multi-channel showerhead having a plurality of first gas channels and a plurality of second gas channels that are fluidly isolated from each of the first gas channels, wherein each of the first gas channels has a plurality of first orifices extending from the first gas channel to a face of the multi-channel showerhead and each of the second gas channels has a plurality of second orifices extending from the second gas channel to the face of the multi-channel showerhead; and a flow guide having a first manifold positioned at  the first side and a second manifold positioned at the second side, each of the manifolds being fluidly coupled to the plurality of second gas channels that extend linearly between the first manifold and the second manifold, wherein the first manifold is oriented to direct a gas in a first direction through the plurality of second gas channels and the second manifold is oriented to direct a gas in a second direction through the plurality of second gas channels across the multi-channel showerhead, the second direction being opposite to the first direction.
The lid assembly for use in an atomic layer deposition (ALD) chamber, as claimed in claim 9 was not found in or suggested by the art, specifically: a multi-
The lid assembly for use in an atomic layer deposition (ALD) chamber as claimed in claim 17 was not found in or suggested by the art, specifically: a multi-channel showerhead having a first side and an opposing second side parallel to the first side, wherein the multi-channel showerhead includes a plurality of first gas channels and a plurality of second gas channels that are fluidly isolated from each of the first gas channels, and wherein each of the first gas channels has a plurality of first orifices extending from the first gas channel to a face of the multi-channel showerhead and each of the second gas channels has a plurality of second orifices extending from the second gas channel to the face of the multi- channel showerhead; a dielectric skirt surrounding the multi-channel showerhead; and a flow guide having a first manifold positioned at the first side and a second manifold positioned at the second side, each of the manifolds being fluidly coupled to the plurality of second gas channels that extend linearly between the first manifold and the second manifold, wherein the first manifold is oriented to direct a gas in a first direction through the plurality of second gas channels and the second manifold is oriented to direct a gas  in through the plurality of second gas channels across the multi-channel showerhead, the second direction being opposite to the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrie R Lund/Primary Examiner, Art Unit 1716